Exhibit 10.3 

 

AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT

 

This Amendment No. 1 dated July 18, 2014 (this “Amendment”) is to the Asset
Purchase Agreement, dated as of June 30, 2014, entered into by and among Stryker
Corporation, a Michigan corporation (“Stryker”), Stryker Biotech L.L.C., a
Michigan limited liability company (“Seller”), and Mariel Therapeutics, Inc., a
Delaware corporation (“Purchaser”) (the “Asset Purchase Agreement”). Seller,
Stryker and Purchaser are herein referred to individually as a “Party” and
collectively as the “Parties.” All terms used, but not defined, herein shall
have the respective meanings set forth in the Asset Purchase Agreement.

 

WHEREAS, at the Closing, Purchaser delivered to Seller the Secured Promissory
Note (the “Note”) in lieu of the payment of the first $500,000 of the Upfront
Purchase Price;

 

WHEREAS, an Event of Default has occurred under Section 5(a) of the Note as a
result of the failure of Purchaser to pay the outstanding principal of and
interest due and payable under the Note on the Maturity Date, as defined in the
Note (July 14, 2014) (the “Maturity Date”); and

 

WHEREAS, the Parties have agreed to amend and restate the Note and the Asset
Purchase Agreement to extend the Maturity Date in consideration for an
acceleration of a certain portion of the second Upfront Purchase Price payment
under Section 2.04(a)(iii) of the Asset Purchase Agreement.

 

NOW, THEREFORE, Purchaser, Seller and Stryker desire to amend the to amend Asset
Purchase Agreement in certain respects as set forth below and the Asset Purchase
Agreement is hereby amended as follows:

 

1.1              Section 2.04(a) of the Asset Purchase Agreement shall be
amended by deleting such subsection in its entirely and replacing it with the
following: 

 

(a)                Upfront Purchase Price. The upfront purchase price for the
Purchased Assets shall be $1,500,000 (the “Upfront Purchase Price”), (i)
$500,000 of which shall be paid by Purchaser to Seller at the Closing by the
Secured Promissory Note, (ii) $100,000 of which shall be held back by Purchaser
and shall be released and paid to Seller on or before July 31, 2014, (iii)
$400,000 of which shall be held back by Purchaser and shall be released and paid
to Seller within thirty (30) days after the Technology Transfer Completion Date
provided that Seller has delivered to Purchaser the thirteen (13) one-liter
bottles containing the 2010 lot of serum-free BMP-7 protein (the “Serum Free
Assets”) and (iv) $500,000 of which shall be held back by Purchaser and shall be
released and paid to Seller on the earlier of (x) December 31, 2014 and (y) the
completion of an initial public offering of Purchaser’s securities. For the
avoidance of doubt, no payment shall be due to Seller pursuant to Section
2.04(a)(iii), unless Seller has delivered the Serum Free Assets to Purchaser.
The Upfront Purchase Price shall be non-refundable and non-creditable, except as
set forth in Section 7.

 

1.2              If any provision of this Amendment, as applied to any of the
Parties or to any circumstance, is declared by a Court of competent jurisdiction
to be illegal, unenforceable or void, this Amendment will continue in full force
and effect without said provision.

 1 

   

1.3              Except as otherwise expressly modified by this Amendment, all
terms and provisions of the Asset Purchase Agreement shall remain in full force
and effect.

 

1.4              All references to the Asset Purchase Agreement shall
hereinafter be deemed to be references to the Asset Purchase Agreement as
amended by this Amendment.

 

1.5              This Amendment may be signed in any number of counterparts,
including by facsimile copies or by electronic scan copies delivered by Email,
each of which will be deemed an original, with the same effect as if the
signatures were upon the same instrument.

 

 

[Remainder of the page intentionally left blank; signature page follows]

 2 

   

 

IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
on its behalf by its respective duly authorized officer as of the date first set
forth above. 



Stryker Corporation

 

By: /s/ Scott Bruder

Name: Scott Bruder, MD, Ph.D.

Title: Chief Medical and Scientific Officer

 

Stryker Biotech L. L. C.

 

By: /s/ James Kemler

Name: James Kemler

Title: Chief Executive Officer

  Mariel Therapeutics, Inc.

By: /s/ Joseph Hernandez
Name: Joseph Hernandez
Title: Executive Chairman



 

[Signature Page to Amendment No. 1 to Asset Purchase Agreement]

 3 

   





 